Citation Nr: 1131496	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands (bilateral hand disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to 
March 1980.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated August 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In November 2007, the National Personnel Records Center (NPRC) confirmed that the Veteran's service records for his first period of service were not available.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).

The Board finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional service treatment records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2010).  

In this regard, the Veteran contends that his bilateral hand disorder began in service and has continued since service separation.  In the July 2008 Decision Officer Review (DRO) hearing conducted at the RO, the Veteran testified that he was hospitalized in 1973 at the Darnall Army Hospital at Fort Hood for burns on his hands and in 1974 or 1975 for fractures of the hands.  The Veteran also testified to being treated for burns on the hands at the burn unit at Fort Sam Houston in 1973.  

Service treatment records show that in 1979 a service examiner reported a dressing change for bandages, but did not specify an area of the body.  In a March 1982 U.S. Army National Guard enlistment report of medical history, the Veteran reported being hospitalized at Darnall Army Hospital for burns on his hands and for a broken left hand.  In an April 1987 U.S. National Guard annual physical report of medical history, the examiner reported a history of fractures of both hands and also hospitalization for burns on the hands.  

The October 2009 VA hands examination opinion was also partially based on the fact that the Veteran did not receive treatment for fractures or burns of the hands in service.  A factually accurate history is important because an opinion based on a factually inaccurate history is of little or no probative value.  

While the Veteran's service treatment records for the first period of service have been found to be unavailable, the availability of service hospital records has not yet been determined because service hospitalization records are usually stored separately from the Veteran's other service treatment records.  Hence, the RO/AMC should seek to obtain any records evidencing hospitalization for right and left hand burns and fractures at the Darnall Army Hospital at the Ft. Hood Army Base in service from 1973 to 1975 and from the burn unit at Fort Sam Houston in 1973, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of treatment for right and left hand fractures and burns at the Darnall Army Hospital at 
Ft. Bliss Army Base from 1973 to 1975, and treatment for burns on the hands at the burn unit at Fort Sam Houston in 1973.  The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records of hospitalization are unavailable.

3.  Thereafter, if any additional service treatment (medical) records are obtained showing treatment for right or left hand fractures or burns, the file (including the additional records) should be referred to the VA examiner who previously afforded the Veteran a VA hands examination for the purpose of obtaining an addendum opinion regarding whether the additional records alter the previous opinion regarding the relationship of the current bilateral hand disorder to service.

4.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


